Citation Nr: 0610584	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for tinnitus, but denied 
service connection for bilateral hearing loss.

The veteran testified before the undersigned at a Travel 
Board hearing held in January 2006.  At that hearing he 
withdrew the issue of service connection for a left ear 
hearing loss.  The Board has recharacterized the issue as 
shown.


FINDINGS OF FACT

There is no medical evidence showing that a right ear hearing 
loss is related to the veteran's military service.


CONCLUSION OF LAW

A right ear hearing loss was neither incurred nor aggravated 
during active duty service, and a right ear sensorineural 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided, in a May 2003 letter, 
amongst other documents, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  That 
failure is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  No additional 
pertinent evidence has been identified which is not already 
part of the claims folder.  Hence, VA has fulfilled its 
duties under the VCAA.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran that error 
is harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria/analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. Service incurrence of organic 
diseases of the nervous system, such as sensorineural hearing 
loss, during wartime service may be presumed if manifested to 
a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2005).

The veteran's February 1966 enlistment examination included 
the following normal audiological results:




HERTZ



500
1000
2000
4000
6000
RIGHT
0
-5
-5
-5
15
LEFT
-5
-10
0
5
25


During service there were no complaints or treatment for a 
hearing loss.  The October 1969 separation examination in 
included a whisper voice test which revealed normal hearing.   
There are no post service records of treatment for a hearing 
loss.  

At a June 2003 VA examination, the veteran's claims file had 
not been provided.  The veteran reported a 5-8 year history 
of hearing loss.  The veteran reported noise exposure in 
service but none post service.  Pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25
20
15
LEFT
30
10
10
15
20

Average pure	tone threshold losses were 25 decibels for the 
right ear and 14 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  The 
examiner noted right ear mild sensorineural hearing loss 
below 2000 hertz, and essentially normal left ear hearing.  
The examiner opined that it was less likely than not that 
exposure to high intensity noise in service contributed to 
the onset of the veteran's hearing loss.

In a March 2005 addendum to the June 2003 VA examination, the 
claims file and service medical records were reviewed by the 
VA examiner.  She noted that the records revealed normal 
hearing at enlistment and separation from service.  Based on 
the service medical history; the report of onset of hearing 
loss over 25 years after service; and the configuration of 
hearing loss, which was inconsistent with a noise induced 
hearing loss, the examiner opined, "it is my opinion that 
military noise exposure is not responsible for this veteran's 
hearing loss."

At his January 2006 Travel Board hearing, the veteran 
testified that he experienced hearing loss following a six to 
eight month period of service off the coast of Vietnam 
onboard the USS Boston, when he was exposed to acoustic 
trauma from 5 and 8 inch guns.  The veteran indicated that he 
would see an audiologist and asked for a medical opinion to 
support his claim.  The record was kept open for an 
additional 60 days, however, no additional evidence in 
support of this claim has been provided, or received 
subsequent to the Travel Board hearing.

Although the veteran contends that he experienced acoustic 
trauma in service leading to a diagnosis of right ear hearing 
loss, the service medical records reveal normal hearing at 
enlistment and discharge from service.

There is no postservice evidence of hearing loss until 2003, 
and he does not suggest that there are any outstanding 
records which would document complaints or findings of 
hearing loss. The only medical opinion of record is from June 
2003 VA examiner who determined there is no relationship 
between a right ear hearing loss and the veteran's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).   
Moreover, given the lapse of time between the veteran's 
November 1969 separation from service and first being 
diagnosed with a right ear hearing loss in June 2003 the 
Board finds no continuity of symptomatology. 38 C.F.R. § 
3.303.  Likewise, the presumptions found at 38 C.F.R. §§ 
3.307, 3.309 do not help the veteran because the record is 
negative for a diagnosis of a right ear sensorineural hearing 
loss within one year of separation from active duty.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  The claim is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to VA or his 
personal hearing testimony.  Lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the origins of a current 
disability are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  
Therefore, the Board may not assign these opinions any 
evidentiary weight.


ORDER

Entitlement to service connection for a right ear hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


